08/13/2020



                                                                     Case Number: DA 20-0202
                  IN THE SUPREME COURT OF THE
                       STATE OF MONTANA

                            Case No. DA 20-0202

ALLAN MARGITAN,

          Plaintiff/Appellant,
    vs.

STEPHEN MATTHEW McAFEE and
GREG MORAN

          Defendants/Appellees.

              ORDER GRANTING APPELLEE’S UNOPPOSED
                 FIRST MOTION FOR 30-DAY EXTENSION
                   OF TIME TO FILE RESPONSE BRIEF
          On Appeal from the Montana Fourth Judicial District Court
                  Missoula County, Cause No. DV-15-195
                         Before Hon. Jason Marks
Quentin M. Rhoades                 Mitchell J. Vap
Robert Erickson                    John F. Haffey
RHOADES SIEFERT &                  HAFFEY VAP, PLLC
ERICKSON PLLC                      P.O. Box 8718
430 Ryman Street                   Missoula, MT 59807
Missoula, Montana 59802            admin@haffeyyap.com
Telephone: 406-721-9700            For Appellee Greg Moran
qmr@montanalawyer.com
erickson@montanalawyer.com         Carey Schmidt
For Appellant                      Schmidt Law Firm PLLC
                                   1917 South Higgins Ave.
                                   Missoula, MT 59801
                                   carey@blackfootlaw.com
                                   For Appellee Stephen Matthew McAfee
      Upon motion of Appellee Greg Moran, and for good cause shown,

      IT IS HEREBY ORDERED that Appellee’s motion is GRANTED. Appellee

shall have up to September 17, 2020, in which to file his Response Brief.




                                          2
                                       ________

               ORDER GRANTING FIRST REQUEST FOR EXTENSION OF TIME

                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                          August 13 2020